Citation Nr: 0711130	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  02-05 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
to a July 1994 rating decision that denied service connection 
for a disability manifested by an intestinal bacterial 
infection, sinusitis, hearing loss in the left ear, and post-
traumatic stress disorder (PTSD) and which assigned a 
noncompensable evaluation for scar of the left chin.

2.  Entitlement to service connection for arteriosclerotic 
heart disease on a secondary basis.

3.  Entitlement to service connection for obstructive and 
parenchymal pulmonary disease, to include as due to 
undiagnosed illness.

4.  Entitlement to service connection for migraine headaches 
and dizziness, to include as due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970, March 1971 to June 1974, and from June to 
October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in July 1994, the RO denied the 
veteran's claims for service connection for a disability 
manifested by bacterial intestinal infection, sinusitis, 
hearing loss in the left ear and for PTSD.  In addition, the 
RO granted service connection for a scar of the left chin, 
and assigned a noncompensable evaluation for this disability.  

By decision dated in May 1999, the Board denied service 
connection for heart disease (on direct and presumptive 
bases), and for headaches and dizziness, other than due to 
undiagnosed illness.  In the remand portion of this decision, 
the Board noted that the veteran had argued that his 
headaches, dizziness and a pulmonary disability were due to 
undiagnosed illness.  In addition, the Board observed that he 
alleged that he had heart disease secondary to his service-
connected sleep apnea.  The Board directed that the RO 
adjudicate these claims.  

In addition, the Board noted in May 1999 that it appeared 
that the veteran had not filed a timely appeal of the July 
1994 rating action and, accordingly, directed that the RO 
consider this aspect of the claim.  The issue of timeliness 
of the veteran's substantive appeal was addressed in a 
supplemental statement of the case issued in August 2003.

In a rating decision dated in December 2000, the RO denied 
service connection for arteriosclerotic heart disease on a 
secondary basis, obstructive and parenchymal pulmonary 
disease, to include as due to undiagnosed illness, and for 
migraine headaches and dizziness, to include as due to 
undiagnosed illness.  

The Board notes that the veteran was scheduled to testify at 
a video conference hearing in December 2006, but failed to 
report for it.  

The issues of entitlement to service connection for 
arteriosclerotic heart disease on a secondary basis, service 
connection for obstructive and parenchymal pulmonary disease, 
to include as due to undiagnosed illness, and entitlement to 
service connection for migraine headaches and dizziness, to 
include as due to undiagnosed illness are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  By rating decision dated in July 1994, the RO denied 
service connection for a disability manifested by an 
intestinal bacterial infection, sinusitis, hearing loss in 
the left ear, and PTSD, and assigned a noncompensable 
evaluation for scar of the left chin.  The veteran was 
notified of the RO's action by letter dated August 2, 1994.

2.  The veteran filed a notice of disagreement with this 
decision in July 1994, and a statement of the case was issued 
by the RO on June 28, 1994.

3.  The RO did not receive any communication from the veteran 
or his representative capable of being construed as a 
substantive appeal with the RO action until December 20, 
1995, more than 60 days following the issuance of the October 
6, 1995 supplemental statement of the case, and more than one 
year following the August 1994 notification letter.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal 
following the issuance of the June 1995 statement of case.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the appellant was not provided notice 
of the VCAA as required by 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2006).  However, the Board finds 
that in this case the law, and not the evidence is 
dispositive.  In such situations, an opinion from the VA 
General Counsel has held the VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim or required to develop the evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because the 
undisputed facts rendered the claimant ineligible for the 
claimed benefit.  See VAOPGPREC 5-2004 (June 23, 2004).  The 
United States Court of Appeals for Veterans Claims has held 
that where the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law; Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive). 

Analysis 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations 
being appealed.  To the extent feasible, the argument should 
be related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  38 C.F.R. § 20.202.

The question in this case turns on whether the veteran 
submitted a timely substantive appeal following the issuance 
of the statement of the case on June 28, 1995.  It is not 
disputed that the veteran promptly submitted a notice of 
disagreement with the July 1994 rating decision that denied 
service connection for a disability manifested by an 
intestinal bacterial infection, sinusitis, hearing loss in 
the left ear, and PTSD, and which assigned a noncompensable 
evaluation for scar of the left chin.  After the RO issued 
the statement of the case on June 28, 1995, it furnished a 
supplemental statement of the case to the veteran on July 7, 
1995.  This advised the veteran that if he had already filed 
a substantive appeal concerning the issues addressed therein, 
a response to the supplemental statement of the case was 
optional.  It is not disputed that the veteran had not 
submitted a substantive appeal at this time.  

The RO sent the veteran another supplemental statement of the 
case on October 6, 1995.  This specifically informed the 
veteran that a substantive appeal, which had been furnished 
with the statement of the case, had not been received.  The 
veteran was also notified that a substantive appeal, or its 
equivalent in correspondence, had to be received before the 
claim could be prepared for the Board.  Finally, he was 
advised that since the July 1995 letter was not completely 
informative, he would be allowed 60 days from the date of 
this letter (October 6, 1995), to perfect his appeal.  

The veteran's substantive appeal was received on December 20, 
1995.

The veteran has argued that he was not told for several years 
that his substantive appeal had not been submitted in a 
timely manner.  This is essentially irrelevant as even if he 
had been told that the VA Form 9 received in December 1995 
was not timely filed, there is nothing he could have done to 
make it timely.  He did not file for an extension of time in 
which to submit the substantive appeal.  See 38 C.F.R. 
§ 20.303 (2006).  He also claims that he never received the 
October 1995 supplemental statement of the case.  The Board 
observes that this was sent to his address of record and 
there is no indication that it was returned as undeliverable.  
It is also noted that it was sent to the same address as the 
statement of the case issued in June 1995 and the 
supplemental statement of the case issued in July 1995.  

The veteran's substantive appeal was filed more than sixty 
days following the statement of the case and more than one 
year following the notification of the July 1994 rating 
decision.  The record fails to demonstrate that any 
communication that could constitute a substantive appeal was 
received within the requisite time period.  Therefore, the 
Board concludes that the veteran did not file a timely 
substantive appeal, as prescribed by law, following the 
issuance of the June 1995 statement of the case.  
Accordingly, the appeal is denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

The issue of whether the veteran filed a timely substantive 
appeal with the RO's July 1994 rating decision is denied.




REMAND

The veteran asserts that service connection is warranted for 
arteriosclerotic heart disease on a secondary basis, 
obstructive and parenchymal pulmonary disease, to include as 
due to undiagnosed illness, and migraine headaches and 
dizziness, to include as due to undiagnosed illness.  

The Board points out that during the July 2000 VA 
examination, the veteran asserted that while he was in the 
National Guard in 1993, an electrocardiogram reportedly found 
that he had "a silent myocardial infarction."  He 
acknowledged that not all physicians agreed with this 
assessment.  There is no indication that the veteran's 
National Guard records from that period have been associated 
with the claims folder.  

Electrocardiograms in October 1994 and June 1995 showed a 
probable inferior infarct.  It is noted that an 
electrocardiogram in July 2000 was normal, but a cardiac 
echocardiogram at that time revealed minimal tricuspid 
regurgitation.  The Board notes that the veteran has not been 
afforded a cardiovascular examination by the VA following his 
discharge from service.

With respect to the claim for service connection for 
pulmonary disease, the service medical records show that the 
veteran was found to have a chronic upper airway impairment 
in service.  The lungs and chest were normal on the 
separation examination in October 1991.  The veteran was 
examined by the VA in April 1994, and a pulmonary function 
study revealed a mild restrictive ventilatory defect.  
Following a July 2000 VA general medical examination, the 
assessments included atypical chest pain, and mild 
obstructive and parenchymal pulmonary disease with poorly 
visualized left lower lobe density, the exact etiology of 
which was unknown.  The Board notes that the RO concluded 
that the veteran had chronic obstructive pulmonary disease, 
and denied the claim on the basis that this was a known 
clinical diagnosis.  However, there is no indication in the 
record that such a diagnosis has been made.  The Board also 
points out that the veteran has not been afforded a pulmonary 
examination by the VA following service.

Additionally, the veteran has reported for many years that 
when he has a bowel movement, he frequently has attacks in 
which he sweats, becomes dizzy and gets severe headaches.  
When seen at a VA outpatient treatment clinic in March 2003, 
the veteran expressed similar complaints.  The assessment was 
that he had a peculiar constellation of symptoms that 
occurred during or after bowel movements, of unclear 
etiology.  It was noted that it was not clearly a 
gastrointestinal issue as he had previously had a negative 
work-up.  When seen the following month, it was concluded 
that the veteran had presyncopal episodes associated with 
bowel movements, probably vasovagal in etiology.  Service 
connection has already been established for dysfunction of 
the autonomic nervous system due to undiagnosed illness.  It 
is unclear whether these symptoms are part of that disorder, 
are due to diagnosed conditions, or represent an undiagnosed 
illness.  Thus, a VA examination is necessary.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, the Persian Gulf War provisions of 38 U.S.C. § 1117 
were recently amended, effective March 1, 2002.   See 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law No. 107-103, 115 Stat. 976 (2001).  In pertinent part, 
the new law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  In addition, the new law 
extends the period in which the VA may determine that a 
presumption of service connection should be established for a 
disability occurring in Persian Gulf War veterans to 
September 30, 2011.  See 38 C.F.R. § 3.317(a)(1)(i).  There 
is no indication in the record that the veteran was informed 
of the amendments.


Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should obtain the veteran's 
National Guard records from his service 
in 1993.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for heart and 
pulmonary disease, headaches and 
dizziness since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

3.  The veteran should then be afforded 
VA cardiovascular, pulmonary and 
neurological examinations to determine 
the nature and etiology of any current 
disability.  All necessary tests should 
be performed.  

(a)  The cardiologist is requested to 
furnish an opinion as to whether the 
veteran has a cardiovascular disease and, 
if so, whether it is at least as likely 
as not that it is related to his service-
connected sleep apnea.  The rationale for 
any opinion expressed must be set forth.  

(b)  Following completion of the 
examinations and review of the claims 
file, the pulmonologist and the 
neurologist should indicate the following 
for the respective claimed disabilities:

(1) Whether the veteran has a 
diagnosed pulmonary disability, or 
whether his headaches and dizziness 
can be attributed to a known clinical 
diagnosis.  
(2)  If so, the examiner should 
indicate whether it is as likely as 
not that the diagnosed disorder is 
related to the veteran's active 
military service. 
(3)  If there is no diagnosed 
disability that the veteran's claimed 
condition can be attributed to, the 
examiner should state whether there 
are objective signs and symptoms of 
the veteran's headaches and dizziness, 
or his respiratory complaints.  The 
examiner should indicate whether such 
represents an undiagnosed illness, and 
whether the disorder is related to 
service, to include the veteran's 
service in the Persian Gulf.  With 
regard to the headaches and dizziness, 
it should also be indicated whether 
these complaints are separate from his 
service-connected dysfunction of the 
autonomic nervous system.  The 
rationale for any opinion expressed 
should be set forth.  

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The supplemental statement of 
the case should included the amended 
version of 38 C.F.R. § 3.317.  The case 
should then be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


